                         Case 3:21-cv-00485-JCS Document 74-1 Filed 09/16/21 Page 1 of 3



                    1   COOLEY LLP
                        MICHAEL G. RHODES (116127)
                    2   (rhodesmg@cooley.com)
                        KYLE C. WONG (224021)
                    3   (kwong@cooley.com)
                        101 California Street, 5th Floor
                    4   San Francisco, California 94111-5800
                        Telephone:     (415) 693-2000
                    5   Facsimile:     (415) 693-2222

                    6   LINH K. NGUYEN (305737)
                        (lknguyen@cooley.com)
                    7   JAMIE D. ROBERTSON (326003)
                        (jdrobertson@cooley.com)
                    8   4401 Eastgate Mall
                        San Diego, California 92121
                    9   Telephone:    (858) 550-6000
                        Facsimile:    (858) 550-6420
                   10
                        Attorneys for Defendant
                   11   Twitter, Inc.

                   12
                                                      UNITED STATES DISTRICT COURT
                   13
                                                  NORTHERN DISTRICT OF CALIFORNIA
                   14
                                                         SAN FRANCISCO DIVISION
                   15

                   16
                        JOHN DOE #1 AND JOHN DOE #2,                  Case No. 3:21-cv-00485-JCS
                   17
                                         Plaintiff,                   DECLARATION OF LINH K. NGUYEN IN
                   18                                                 SUPPORT OF STIPULATION AND
                               v.                                     [PROPOSED] ORDER ON DEFENDANT
                   19                                                 TWITTER INC.’S ANSWER TO THE FIRST
                        TWITTER, INC.,                                AMENDED COMPLAINT
                   20
                                         Defendant.
                   21                                                 Judge:      Hon. Joseph C. Spero
                                                                      Trial Date: Not yet set
                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                      NGUYEN DECL. ISO STIP. & [PROPOSED] ORDER ON
 SAN FRANCISCO                                                                                DEF’S ANSWER TO FAC
                                                                                        CASE NO. 3:21-CV-00485-JCS
                          Case 3:21-cv-00485-JCS Document 74-1 Filed 09/16/21 Page 2 of 3



                    1           I, Linh K. Nguyen, declare as follows:

                    2           1.     I am an attorney licensed to practice law in California and am an associate at Cooley,

                    3   LLP and counsel of record for Defendant Twitter, Inc. (“Twitter”) in this matter. I make this

                    4   declaration based on my personal knowledge of this matter and information I obtained following a

                    5   reasonable investigation of the events described below. If called as a witness, I could and would

                    6   testify competently to the matters stated herein.

                    7           2.     I submit this declaration pursuant to Civil Local Rule 6-2(a) and in support of the

                    8   Parties’ Stipulation and Proposed Order re Defendant’s Answer to the First Amended Complaint

                    9   (“FAC”).

                   10           3.     Plaintiffs filed a Complaint in the above-entitled action in U.S. District Court for the

                   11   Northern District of California on January 20, 2021;

                   12           4.     On February 10, 2021, the Parties sought, and the court granted, an extension for

                   13   Twitter to respond to the Complaint and to extend the Initial Case Management Conference;

                   14           5.     Plaintiffs filed the FAC on April 7, 2021;

                   15           6.     On April 13, 2021, the Parties sought, and the court granted, a stipulated briefing

                   16   schedule for Twitter’s motion to dismiss the FAC and to extend the Initial Case Management

                   17   Conference;

                   18           7.     On August 19, 2021, the court granted in part and denied in party Twitter’s motion

                   19   to dismiss the FAC;

                   20           8.     On August 31, 2021, the Parties sought, and the court granted, a two-week extension

                   21   for Twitter to respond to the Complaint because counsel for Twitter had previously scheduled

                   22   vacation during Twitter’s response time;

                   23           9.     Twitter’s deadline to answer the FAC is September 16, 2021;

                   24           10.    Twitter is working diligently towards providing a comprehensive response to the

                   25   FAC and a short extension would permit Twitter to more adequately investigate the factual

                   26   allegations in the FAC;

                   27           11.    The FAC contains 235 paragraphs of detailed factual allegations and is 55 pages

                   28   long;
COOLEY LLP
ATTORNEYS AT LAW                                                                     NGUYEN DECL. ISO STIP. ON DEF’S ANSWER
 SAN FRANCISCO                                                              2                                        TO FAC
                                                                                                CASE NO. 3:21-CV-00485-JCS
                         Case 3:21-cv-00485-JCS Document 74-1 Filed 09/16/21 Page 3 of 3



                    1          12.    A further Case Management Conference in this matter is currently set for November

                    2   5, 2021;

                    3          13.    This modification would not affect the case schedule as none has been entered.

                    4          14.    This modification will not affect any hearing or proceeding on the Court’s calendar;

                    5          15.    The Parties agree that a short six-day extension of Twitter’s deadline to answer the

                    6   FAC is reasonable given the foregoing.

                    7          I declare under penalty of perjury that the foregoing is true and correct. This declaration

                    8   was executed on September 16, 2021 in San Diego, California.

                    9

                   10    Dated: September 16, 2021
                   11                                                       /s/ Linh K. Nguyen
                                                                            Linh K. Nguyen
                   12                                                       .
                   13

                   14

                   15

                   16

                   17

                   18

                   19

                   20

                   21

                   22

                   23

                   24

                   25

                   26

                   27

                   28
COOLEY LLP
ATTORNEYS AT LAW                                                                    NGUYEN DECL. ISO STIP. ON DEF’S ANSWER
 SAN FRANCISCO                                                          3                                           TO FAC
                                                                                               CASE NO. 3:21-CV-00485-JCS
